         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 1 of 12 Page ID #:1




1    STEPTOE & JOHNSON LLP
2    Adam J. Kretz (SBN 293078)
     633 West Fifth Street, Suite 1900
3    Los Angeles, CA 90071
4    Telephone: (213) 439-9400
     Facsimile: (213) 439-9599
5
     akretz@steptoe.com
6
7    STEPTOE & JOHNSON LLP
     Sarah D. Gordon (pro hac vice forthcoming)
8    Johanna Dennehy (pro hac vice forthcoming)
9    1330 Connecticut Avenue NW
     Washington, D.C. 20036
10   Telephone: (202) 429-3000
11   Facsimile: (202) 429-3902
     sgordon@steptoe.com
12
     jdennehy@steptoe.com
13
14   Attorneys for Plaintiff Maxum Indemnity Company
15
                        UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17
18   MAXUM INDEMNITY COMPANY, a Case No.:
     Connecticut corporation,
19
                   Plaintiff,   COMPLAINT FOR
20                              DECLARATORY RELIEF
          v.
21
     POLYMER80, INC., a Nevada
22   corporation; DAVID L. BORGES, an
23   individual; and LORAN L. KELLEY,
     JR., an individual,
24
                 Defendants.
25
26
27
28


                      COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 2 of 12 Page ID #:2




1          Plaintiff Maxum Indemnity Company (“Maxum”), by and through the
2    undersigned counsel, alleges as follows:
3                                    INTRODUCTION
4          1.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201,
5    relating to Maxum’s obligations under certain insurance policies that it issued to
6    Defendant Polymer80, Inc. (“Polymer80”).
7          2.     Polymer80, David L. Borges (“Borges”), and Loran L. Kelley, Jr.
8    (“Kelley”) (collectively, “Defendants”) have been named as defendants in an action
9    that was filed in the Superior Court of the State of California, in and for the County
10   of Los Angeles, which is captioned People of the State of California v. Polymer80,
11   Inc., David Borges, and Loran Kelley, Case No. 21 STCV06257 (the “Ghost Gun
12   Action”). The Ghost Gun Action alleges, among other things, that Defendants sell
13   ghost guns—firearm parts assembled by a purchaser into a firearm without a serial
14   number—that are contributing to ghost gun-related violence and illegal activity in
15   Los Angeles. The Ghost Gun Action asserts two causes of action: (1) violation of
16   unfair competition law and (2) public nuisance.
17         3.     Defendants have requested that Maxum defend and indemnify them for
18   the Ghost Gun Action.
19         4.     Maxum seeks relief from this Court in the form of declarations that it
20   has no obligation to defend or indemnify any of the Defendants with respect to the
21   Ghost Gun Action.
22                                        PARTIES
23         5.     Plaintiff Maxum is a Connecticut corporation with a principal place of
24   business in Hartford, Connecticut.
25         6.     On information and belief, Defendant Polymer80 is a Nevada
26   corporation with a principal place of business in Dayton, Nevada.
27         7.     On information and belief, Defendant Borges is a citizen of Texas and
28   resides in Comal County, Texas.


                                                1
                       COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 3 of 12 Page ID #:3




1          8.     On information and belief, Defendant Kelley is a citizen of Nevada and
2    resides in Lyon County, Nevada.
3                             JURISDICTION AND VENUE
4          9.     This Court has diversity jurisdiction over this matter pursuant to 28
5    U.S.C. § 1332 because there is complete diversity between Maxum and each of the
6    Defendants and the amount in controversy exceeds $75,000, accounting for the
7    terms and conditions of the Maxum Policies (defined below), the claims asserted in
8    the Ghost Gun Action, and Defendants’ demand for a defense and indemnification.
9          10.    Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, this Court may
10   determine the parties’ rights and obligations under the Maxum Policies with respect
11   to the Ghost Gun Action.
12         11.    Venue is proper in the Central District of California pursuant to 28
13   U.S.C. § 1391(b)(2) because a “substantial part of the events or omissions giving
14   rise to the claim” occurred in the County of Los Angeles, where the Ghost Gun
15   Action is pending and where at least some of the events giving rise to the Ghost Gun
16   Action are alleged to have occurred.
17                            THE INSURANCE POLICIES
18         12.    Maxum issued three insurance policies to Defendants during the period
19   beginning on September 15, 2016 and ending on August 7, 2018 (collectively, the
20   “Maxum Policies”).
21         13.    Maxum issued Commercial General Policy No. GLP-6029438-01 (the
22   “2016-17 CGL Policy”) for the policy period of September 15, 2016 to September
23   15, 2017. By endorsement, the 2016-17 CGL Policy was cancelled effective August
24   7, 2017.    A true and correct copy of the 2016-17 CGL Policy (from which
25   immaterial, confidential premium and rating information has been redacted) is
26   attached hereto as Exhibit A.
27         14.    Maxum issued Commercial General Policy No. GLP-6029438-02 (the
28   “2017-18 CGL Policy,” and, together with the 2016-17 CGL Policy, “the Primary


                                              2
                      COMPLAINT FOR DECLARATORY RELIEF
           Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 4 of 12 Page ID #:4




1    Policies”) for the policy period of August 7, 2017 through August 7, 2018. A true
2    and correct copy of the 2017-18 CGL Policy (from which immaterial, confidential
3    premium and rating information has been redacted) is attached hereto as Exhibit B.
4           15.    Maxum issued Commercial Excess Liability Policy No. EXC-6031532-
5    01 (the “2017-18 Excess Policy”) for the policy period of August 7, 2017 through
6    August 7, 2018. A true and correct copy of the 2017-18 Excess Policy (from which
7    immaterial, confidential premium and rating information has been redacted) is
8    attached hereto as Exhibit C.
9                                 THE GHOST GUN ACTION
10          16.    On February 17, 2021, the Office of the Los Angeles City Attorney
11   filed a complaint in the Ghost Gun Action (“Ghost Gun Complaint”). A true and
12   correct copy of the Ghost Gun Complaint is attached hereto as Exhibit D.
13          17.    The Ghost Gun Complaint alleges that the action was brought “to obtain
14   an injunction and other remedies to stem the flow of ... untraceable ‘ghost guns’
15   manufactured from kits and components” sold by Defendants. See Ex. D, ¶ 4.
16          18.    The Ghost Gun Complaint further alleges that, “[b]y selling kits and
17   components that purchasers can quickly and easily assemble into ghost guns in
18   violation of federal and California law, Defendants are engaging in unlawful
19   business practices actionable under Business and Professions Code sections 17200
20   et seq.” Id. ¶ 15.
21          19.    According to the Ghost Gun Complaint, “Defendants are also engaging
22   in deceptive business practices through misleading advertising, and Polymer80’s
23   sale of unserialized firearm kits in violation of federal and California law constitutes
24   unfair competition against licensed gun dealers in California who abide by the law.”
25   Id.
26          20.    The Ghost Gun Complaint further alleges that “Polymer80 has created
27   a public nuisance, resulting in a significant threat to the public right of health and
28   safety in public spaces.” Id. ¶ 16.


                                                3
                          COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 5 of 12 Page ID #:5




1          21.      The Ghost Gun Complaint seeks injunctive relief, statutory penalties,
2    the “[e]stablishment of a dedicated abatement fund to remediate a public nuisance,”
3    attorneys’ fees and costs, and any other appropriate relief.
4     DEFENDANTS’ TENDER OF THE GHOST GUN ACTION TO MAXUM
5          22.      By letter dated March 18, 2021, Defendants demanded that Maxum
6    provide for their defense in the Ghost Gun Action and indemnify them in the event
7    that they are found liable in the Ghost Gun Action. Defendants characterized the
8    claims asserted in the Ghost Gun Action as “falling within the ambit of Maxum’s
9    Products/Completed Operations and Personal and Advertising Injury coverages.”
10         23.      By letter dated July 20, 2021, Maxum denied coverage for the Ghost
11   Gun Action because, among other reasons, the Ghost Gun Action does not seek
12   damages because of bodily injury or property damage during the policy period
13   caused by an occurrence, as required by the terms of the Primary Policies. Maxum
14   further denied coverage for the Ghost Gun Action under the Primary Policies
15   because, among other reasons, the Ghost Gun Action does not seek damages because
16   of personal and advertising injury caused by an offense committed during the policy
17   period. Maxum also denied coverage under the 2017-18 Excess Policy because,
18   among other reasons, the claims in the Ghost Gun Action do not fall within the
19   insuring agreement of the Excess Policy.
20           SECTION 533.5 OF THE CALIFORNIA INSURANCE CODE
21         24.      Section 533.5 of the California Insurance Code provides as follows, in
22   relevant part:
23               a. No policy of insurance shall provide, or be construed to provide, any
24                  coverage or indemnity for the payment of any fine, penalty, or
25                  restitution in any criminal action or proceeding or in any action or
26                  proceeding brought pursuant to Chapter 5 (commencing with Section
27                  17200) of Part 3 of, Division 7 of the Business and Professions Code
28                  by the Attorney General, any district attorney, any city prosecutor, or


                                                4
                        COMPLAINT FOR DECLARATORY RELIEF
     Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 6 of 12 Page ID #:6




1           any county counsel, notwithstanding whether the exclusion or
2           exception regarding this type of coverage or indemnity is expressly
3           stated in the policy.
4        b. No policy of insurance shall provide, or be construed to provide, any
5           duty to defend, as defined in subdivision (c), any claim in any criminal
6           action or proceeding or in any action or proceeding brought pursuant to
7           Chapter 5 (commencing with Section 17200) of Part 2 of, or Chapter 1
8           (commencing with Section 17500) of Part 3 of, Division 7 of the
9           Business and Professions Code in which the recovery of a fine, penalty,
10          or restitution is sought by the Attorney General, any district attorney,
11          any city prosecutor, or any county counsel, notwithstanding whether
12          the exclusion or exception regarding the duty to defend this type of
13          claim is expressly stated in the policy.
14       c. For the purpose of this section, “duty to defend” means the insurer’s
15          right or obligation to investigate, contest, defend, control the defense
16          of, compromise, settle, negotiate the compromise or settlement of, or
17          indemnify for the cost of any aspect of defending any claim in any
18          criminal action or proceeding or in any action or proceeding brought
19          pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of,
20          or Chapter 1 (commencing with Section 17500) of Part 3 of, Division
21          7 of the Business and Professions Code in which the insured expects or
22          contends that (1) the insurer is liable or is potentially liable to make any
23          payment on behalf of the insured or (2) the insurer will provide a
24          defense even though the insurer is precluded by law from indemnifying
25          that claim.
26       d. Any provision in a policy of insurance which is in violation of
27          subdivision (a) or (b) is contrary to public policy and void.
28



                                          5
                 COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 7 of 12 Page ID #:7




1                                          COUNT I
2            DECLARATORY JUDGMENT – DUTY TO DEFEND UNDER
3         COVERAGE A OF THE PRIMARY POLICIES (BODILY INJURY
4                        AND PROPERTY DAMAGE LIABILITY)
5                                    (Against All Defendants)
6           25.    Maxum repeats and realleges the allegations of Paragraph 1 through 24
7    as if fully set forth herein.
8           26.    An actual and justiciable controversy exists between Maxum and
9    Defendants concerning whether Maxum owes Defendants a duty to defend
10   Defendants against the claims asserted against them in the Ghost Gun Action under
11   the terms of Coverage A of the Primary Policies.
12          27.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
13   declare that Maxum owes no duty to defend Defendants under Coverage A of the
14   Primary Policies with respect to the claims asserted in the Ghost Gun Action because
15   (i) the claims do not fall within the Coverage A insuring agreements, (ii) exclusions
16   in the Primary Policies may apply, and/or (iii) Section 533.5(b) of the California
17   Insurance Code precludes Maxum from owing a duty to defend Defendants against
18   the claims alleged in the Ghost Gun Action.
19                                         COUNT II
20        DECLARATORY JUDGMENT – DUTY TO INDEMNIFY UNDER
21        COVERAGE A OF THE PRIMARY POLICIES (BODILY INJURY
22                       AND PROPERTY DAMAGE LIABILITY)
23                                   (Against All Defendants)
24          28.    Maxum repeats and realleges the allegations of Paragraph 1 through 27
25   as if fully set forth herein.
26          29.    An actual and justiciable controversy exists between Maxum and
27   Defendants concerning whether Maxum owes Defendants a duty to indemnify
28



                                                6
                        COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 8 of 12 Page ID #:8




1    Defendants against the claims asserted against them in the Ghost Gun Action under
2    the terms of Coverage A of the Primary Policies.
3           30.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
4    declare that Maxum owes no duty to indemnify Defendants under Coverage A of the
5    Primary Policies with respect to the claims asserted in the Ghost Gun Action because
6    (i) the claims do not fall within the Coverage A insuring agreements(ii) exclusions
7    in the Primary Policies may apply, and/or (iii) Section 533.5(a) of the California
8    Insurance Code precludes Maxum from owing a duty to indemnify Defendants with
9    respect to the claims alleged in the Ghost Gun Action.
10                                         COUNT III
11           DECLARATORY JUDGMENT – DUTY TO DEFEND UNDER
12        COVERAGE B OF THE PRIMARY POLICIES (PERSONAL AND
13                          ADVERTISING INJURY LIABILITY)
14                                   (Against All Defendants)
15          31.    Maxum repeats and realleges the allegations of Paragraph 1 through 30
16   as if fully set forth herein.
17          32.    An actual and justiciable controversy exists between Maxum and
18   Defendants concerning whether Maxum owes Defendants a duty to defend
19   Defendants against the claims asserted against them in the Ghost Gun Action under
20   the terms of Coverage B of the Primary Policies.
21          33.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
22   declare that Maxum owes no duty to defend Defendants under Coverage B of the
23   Primary Policies with respect to the claims asserted in the Ghost Gun Action because
24   (i) the claims do not fall within the Coverage B insuring agreements, (ii) coverage is
25   excluded by the exclusions for unfair competition and/or other exclusions, and/or
26   (iii) Section 533.5(b) of the California Insurance Code precludes Maxum from
27   owing a duty to defend Defendants the claims alleged in the Ghost Gun Action.
28



                                                7
                        COMPLAINT FOR DECLARATORY RELIEF
         Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 9 of 12 Page ID #:9




1                                          COUNT IV
2         DECLARATORY JUDGMENT – DUTY TO INDEMNIFY UNDER
3         COVERAGE B OF THE PRIMARY POLICIES (PERSONAL AND
4                           ADVERTISING INJURY LIABILITY)
5                                    (Against All Defendants)
6           34.    Maxum repeats and realleges the allegations of Paragraph 1 through 33
7    as if fully set forth herein.
8           35.    An actual and justiciable controversy exists between Maxum and
9    Defendants concerning whether Maxum owes Defendants a duty to indemnify
10   Defendants against the claims asserted against them in the Ghost Gun Action under
11   the terms of Coverage B of the Primary Policies.
12          36.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
13   declare that Maxum owes no duty to indemnify Defendants under Coverage B of the
14   Primary Policies with respect to the claims asserted in the Ghost Gun Action because
15   (i) the claims do not fall within the Coverage B insuring agreements, (ii) coverage is
16   excluded by the exclusions for unfair competition and/or other exclusions, and/or
17   (iii) Section 533.5(a) of the California Insurance Code precludes Maxum from owing
18   a duty to indemnify Defendants with respect to the claims alleged in the Ghost Gun
19   Action.
20                                         COUNT V
21                DECLARATORY JUDGMENT – DUTY TO DEFEND
22                        UNDER THE 2017-18 EXCESS POLICY
23                                   (Against All Defendants)
24          37.    Maxum repeats and realleges the allegations of Paragraph 1 through 36
25   as if fully set forth herein.
26          38.    An actual and justiciable controversy exists between Maxum and
27   Defendants concerning whether Maxum owes Defendants a duty to defend
28



                                                8
                        COMPLAINT FOR DECLARATORY RELIEF
        Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 10 of 12 Page ID #:10




1    Defendants against the claims asserted against them in the Ghost Gun Action under
2    the terms of the 2017-18 Excess Policy.
3           39.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
4    declare that Maxum has no duty to defend Defendants under the 2017-18 Excess
5    Policy with respect to the claims asserted in the Ghost Gun Action because (i) the
6    claims do not fall within the insuring agreement of the 2017-18 Excess Policy,
7    (ii) the claims are excluded by the controlling underlying insurance, and/or
8    (iii) Section 533.5(b) of the California Insurance Code precludes Maxum from
9    owing a duty to defend Defendants against the claims alleged in the Ghost Gun
10   Action.
11                                         COUNT VI
12                DECLARATORY JUDGMENT – DUTY TO INDEMNIFY
13                        UNDER THE 2017-18 EXCESS POLICY
14                                   (Against All Defendants)
15          40.    Maxum repeats and realleges the allegations of Paragraph 1 through 39
16   as if fully set forth herein.
17          41.    An actual and justiciable controversy exists between Maxum and
18   Defendants concerning whether Maxum owes Defendants a duty to indemnify
19   Defendants against the claims asserted against them in the Ghost Gun Action under
20   the terms of the 2017-18 Excess Policy.
21          42.    Pursuant to its authority under 28 U.S.C. § 2201, this Court should
22   declare that Maxum has no duty to indemnify Defendants under the 2017-18 Excess
23   Policy with respect to the claims asserted in the Ghost Gun Action because (i) the
24   claims do not fall within the insuring agreement of the 2017-18 Excess Policy,
25   (ii) the claims are excluded by the controlling underlying insurance, and/or
26   (iii) Section 533.5(a) of the California Insurance Code precludes Maxum from
27   owing a duty to indemnify Defendants with respect to the claims alleged in the Ghost
28   Gun Action.


                                                9
                        COMPLAINT FOR DECLARATORY RELIEF
        Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 11 of 12 Page ID #:11




1                                 PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff Maxum Indemnity Company respectfully prays
3    that the Court:
4              a. Enter judgment for Maxum on all counts of this Complaint;
5              b. Declare that Maxum owes no duty to defend Defendants under
6                 Coverage A of the 2016-17 CGL Policy and 2017-18 CGL Policy
7                 with respect to the claims asserted in the Ghost Gun Action;
8              c. Declare that Maxum owes no duty to indemnify Defendants under
9                 Coverage A of the 2016-17 CGL Policy and 2017-18 CGL Policy
10                with respect to the claims asserted in the Ghost Gun Action;
11             d. Declare that Maxum owes no duty to defend Defendants under
12                Coverage B of the 2016-17 CGL Policy and 2017-18 CGL Policy
13                with respect to the claims asserted in the Ghost Gun Action;
14             e. Declare that Maxum owes no duty to indemnify Defendants under
15                Coverage B of the 2016-17 CGL Policy and 2017-18 CGL Policy
16                with respect to the claims asserted in the Ghost Gun Action;
17             f. Declare that Maxum owes no duty to defend Defendants under the
18                2017-18 Excess Policy with respect to the claims asserted in the Ghost
19                Gun Action;
20             g. Declare that Maxum owes no duty to indemnify Defendants under the
21                2017-18 Excess Policy with respect to the claims asserted in the Ghost
22                Gun Action; and
23             h. Award such other relief to the Plaintiff as the Court deems proper and
24                just.
25
26   Dated: July 20, 2021            Respectfully submitted,
27                                   /s/ Adam J. Kretz
28                                   STEPTOE & JOHNSON LLP
                                     Adam J. Kretz (SBN 293078)


                                              10
                          COMPLAINT FOR DECLARATORY RELIEF
     Case 2:21-cv-05852 Document 1 Filed 07/20/21 Page 12 of 12 Page ID #:12




1                              Sarah D. Gordon (pro hac vice forthcoming)
2                              Johanna Dennehy (pro hac vice forthcoming)
3                              Attorneys for Plaintiff Maxum Indemnity Company
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       11
                  COMPLAINT FOR DECLARATORY RELIEF
